Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered, but they are not persuasive. The applicants in the remarks/arguments document, noted that Yokozuka in view of Jeng fail to disclose “at least one heat generating component mounted on a first surface of the first board, and a radiating component inserted into the component insertion portion, and mounted on an active surface of the heat-generating component”.  However, the office disagrees. 
The office notes that Yokozuka discloses both limitations question above. The office notes that the heat generating component #1 is disposed in the component insertion portion mounted on the first surface of the first board #37 via the resin #7 (See Figure 5), such that the heat generating component #1 is mounted on the first surface of board #37 (see annotated Figure 5 below). Furthermore, the office notes that Yokozuka discloses a radiating component inserted into the insertion portion and mounted on an active surface of the heat generating component. The office notes that “an active surface” is broad and doesn’t define any structural limitation, such that any surface of a heat generating component can be consider “an active surface”. Additionally, the office notes that the surface, the heat radiating component is mounted to is active (the surface is actively producing heat, thus an active surface). Thus, the office notes that the arguments presented on 4/21/2021 are not persuasive. 
Objection to the specification has been withdrawn due to the amendments filed on 4/21/2021.

Annotated Figure 5 of Yokozuka: 


    PNG
    media_image1.png
    447
    879
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozuka (JP 2005/005629 A1) in view of Jeng (U.S 2014/0217610 A1). 
In regards to Claim 1, Yokozuka discloses an electronic component module, comprising: a first board (Fig.5, #37) comprising a component insertion portion (Fig.5, where the insulation portions are removed for component placement); at least one heat-generating component (Fig.5, #1) mounted on a first surface of the first board (Fig.5); a radiating component (Fig.5, #33) inserted into the component insertion portion (Fig.5, #33 is placed within the component insertion portion) and mounted on an active surface of the heat-generating component (Fig.5, which discloses #33 mounted on the active surface of component #1 via #31); a second board (Fig.5, #15) mounted on a second surface of the first board (Fig.5), and configured to electrically connect the first board to an external source (Fig.5, #15 is configured to electrical connected the board #37 to an external source via #19); and a connection conductor disposed on an inactive surface of the radiating component (Fig.5, #35), 
Yokozuka fails to disclose: Connection conductor disposed on an inactive surface of the radiating component and configured to allow contact between the inactive surface of the radiating component and a main board.
Furthermore, Yokozuka fails to explicitly disclose: Connection conductor disposed on an inactive surface of the radiating component and configured to allow contact between the inactive surface of the radiating component and a main board.
However, Jeng discloses: Connection conductor (Fig.1a, #120) disposed on an inactive surface of the radiating component (Fig.1a, #228 has #120 disposed on the inactive surface) and configured to allow contact between the inactive surface of the radiating component and a main board (Fig.1a, which discloses #120 contacting a main board, see paragraph [0023], as such the office notes that with the combination of Yokuzuka in view of Jeng, the radiating component coupled to the heat generating 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the radiating component coupled to the heat generating component through the component insertion portion (as taught by Yokozuka) such that the inactive portion of the radiating component includes connection conductors (as taught by Jeng) to allow connections to another board. By including conductors on the inactive surface of the radiating component would allow for external connections to other substrates to electrically connect to the components on the first or second board (Jeng, Paragraph [0023]). 
In regards to Claim 3, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the component insertion portion is formed in the shape of a through-hole (Yokozuka, Fig.5, the component insertion portion is formed in the shape of a through hole). 
In regards to Claim 4, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the radiating component is formed of a metal block (Yokozuka, Fig.5, #33 is an aluminum block). 
In regards to Claim 5, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the radiating component (Jeng, Fig.1a, #228) comprises a component portion in contact with the active surface (Jeng, Fig.1a, #228 is in contact via the top portion of #228 (component portion) with #228, as paragraph [0027], which discloses #228 being in contact with #228 without the use of a thermal pad or filler) of the heat-generating component (Jeng, Fig.1a, #108), and a radiating portion bound to an inactive surface of the component portion (Yokozuka, Fig.5, #33 has a radiating portion bounded to an inactive surface of the component portion (which the office interprets as the sidewalls of the component portion).
In regards to Claim 6, Yokozuka in view of Jeng disclose the electronic component of claim 5, wherein the second board (Yokozuka, Fig.5, #15) comprises a component accommodating portion having a through-hole shape (Yokozuka, Fig.7a-7b, #43) and the component portion is disposed inside the component accommodating portion (Yokozuka, Fig.5 and 7, the top of #33 is disposed inside the #43).
In regards to Claim 7, Yokozuka in view of Jeng disclose the electronic component of claim 6, wherein at least a portion of the radiating component is disposed inside the component accommodating 
In regards to Claim 8, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein a mounting height of the radiating component (Yokozuka, Fig.5, #33) is formed to be equal to an overall height of the first board and the second board (Yokozuka, Fig.5, #33 has a mounting height equal to a total thickness of the first board #37 and second board #15). 
In regards to Claim 9, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the radiating component has a cross section that increases in a direction that is transverse to the first board (Yokozuka, Fig.5, #33 has a cross section that increases in the vertical direction which is transverse the horizontal orientation of the first board #37).
In regards to Claim 10, Yokozuka in view of Jeng disclose the electronic component of claim 1, further comprising at least one electronic component mounted on the first surface of the first board, or the second surface of the first board (Yokozuka, Fig.5, #9, which is another component on the first surface of board #37). 
In regards to Claim 11, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the connection conductor is formed of one of solder and a conductive resin (Jeng, Fig.1a, #120 are solder balls). 
In regards to Claim 12, Yokozuka in view of Jeng disclose the electronic component of claim 1, wherein the connection conductor is disposed on the entirety of the inactive surface of the radiating component (Jeng, Fig.1a, #120 are disposed on the entirety of the inactive surface of #228).
In regards to Claim 15, Yokozuka discloses a method of manufacturing an electronic component module, the method comprising: preparing a first board (Fig.5, #37) comprising a component insertion portion (Fig.5, the component insertion portion is the portion of the first board with the insulating layer removed); mounting at least one heat-generating component (Fig.5, #1) on a first surface of the first board (Fig.5, #1 is mounted on a first surface of #37); inserting a radiating component into the component insertion portion (Fig.5, #33); disposing a second board (Fig.5, #15) on a second surface of the first board (Fig.5, #15 disposed on the second surface of #37).

 However, Jeng discloses: Connection conductor (Fig.1a, #120) disposed on an inactive surface of the radiating component (Fig.1a, #228 has #120 disposed on the inactive surface, as such the office notes that with the combination of Yokuzuka in view of Jeng, the radiating component coupled to the heat generating component through the component insertion portion (as taught by Yokozuka) would be modified such that the inactive portion of the radiating component includes connection conductors (as taught by Jeng) to allow connections to another board). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the radiating component coupled to the heat generating component through the component insertion portion (as taught by Yokozuka) such that the inactive portion of the radiating component includes connection conductors (as taught by Jeng) to allow connections to another board. By including conductors on the inactive surface of the radiating component would allow for external connections to other substrates to electrically connect to the components on the first or second board (Jeng, Paragraph [0023]). 
In regards to Claim 18, Yokozuka in view of Jeng disclose the method of claim 15, further comprising forming a sealing portion (Yokozuka, Fig.5, #7 sealing resin) that seals the heat-generating component on the first surface of the first board (Yokozuka, Fig.5, #1 mounted on the first surface of board #37 sealed by #7).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozuka (JP 2005/005629 A1) in view of Jeng (U.S 2014/0217610 A1), and further, in view of Kang (KR 1020150067803).
In regards to Claim 2, Yokozuka in view of Jeng disclose the electronic component of claim 1.
Yokozuka in view of Jeng fail to disclose: wherein at least a portion of the active surface of the heat generating component is exposed through the component insertion portion.
However, Kang discloses: The at least one heat generating component exposed through the component insertion portion (Fig.2c, #204 is mounted via solder and exposed through the component insertion portion (which has a second component #208 placed within it, as such the office notes that with 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one heat generating component mounted on a circuit board (as taught by Yokozuka) such that the active surface of said component would be exposed through the component insertion portion (as taught by Kang) to allow for coupling of other components. By allowing the first component to be exposed through the component insertion portion would allow a user to electrically/thermally connect/couple another component to the first component without having to create vias or use additional elements. 

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokozuka (JP 2005/005629 A1) in view of Jeng (U.S 2014/0217610 A1), and further, in view of Higgins (U.S 5,291,062). 
In regards to Claim 13, Yokozuka in view of Jeng disclose the electronic component of claim 1.
Yokozuka already discloses having a component #33 within the insertion portion mounted to the active surface of the heat generating device #1.
Yokozuka in view of Jeng fail to disclose: Further comprising an electronic component inserted into the component insertion portion, and mounted on the active surface of the heat-generating component.
However, Higgins discloses: Further comprising an electronic component (Fig.6, #102, which is a second component) inserted into the component insertion portion (Fig.6, #102 is placed is consider the component insertion portion), and mounted on the active surface of the heat-generating component (Fig.6-7 and the office notes that with the combination of Yokozuka in view of Jeng and Higgins, the electronic module having a component insertion portion, wherein within the component insertion portion includes a component mounted to an active surface of a component placed on the a surface of the first board (as taught by Yokozuka) would be modified to include an additional component within the 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electronic module having a component insertion portion, wherein within the component insertion portion includes a component mounted to an active surface of a component placed on the a surface of the first board (as taught by Yokozuka) to further include an additional component within the component insertion portion (as taught by Higgins) to allow for multiple component to be connected the first board. By modifying the component insertion portion to allow for plurality of components within said portion, would help expand the functionality of said module, and furthermore, conserve space, such that the module can be made smaller (Higgins, Column 8, lines 20-22 and lines 35-45). 

In regards to Claim 14, Yokozuka in view of Jeng and Higgins disclose the electronic component of claim 13.
Higgins does suggest the cavity is created to hold multiple components, but fails to explicitly disclose size or shapes of said components (Column 8, lines 20-22 and 35-45). 
Yokozuka in view of Jeng and Higgins fail to explicitly disclose: Wherein a mounting height of the electronic component is higher than a thickness of the second board.
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus wherein a mounting height of the electronic component is higher than a thickness of the second board, is simply a mere change in the size of the electronic component which is obvious as being well within the purview of one of ordinary skill in the art, as such modification would yield predictable results i.e., allow for multiple components within a cavity to be utilized (See MPEP 2144.04, citing, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) MPEP 2144.04 (IV) A Change in size/proportion).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozuka (JP 2005/005629 A1) in view of Jeng (U.S 2014/0217610 A1), and further, in view of Kang (KR 1020150067803).
Claim 16, Yokozuka in view of Jeng disclose the method of claim 15.
Yokozuka in view of Jeng fail to disclose: Wherein in the mounting of the at least one heat generating component, at least a portion of an active surface of the heat-generating component is exposed through the component insertion portion.
However, Kang discloses: Wherein in the mounting of the at least one heat generating component, at least a portion of an active surface of the heat-generating component is exposed through the component insertion portion (Fig.2c, #204 is mounted via solder and exposed through the component insertion portion (which has a second component #208 placed within it, as such the office notes that with the combination of Yokuzuka in view of Jeng and Kang, the at least one heat generating component mounted on a circuit board (as taught by Yokozuka) would be modified such that the active surface of said component would be exposed through the component insertion portion (as taught by Kang) to allow coupling of other components). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one heat generating component mounted on a circuit board (as taught by Yokozuka) such that the active surface of said component would be exposed through the component insertion portion (as taught by Kang) to allow for coupling of other components. By allowing the first component to be exposed through the component insertion portion would allow a user to electrically/thermally connect/couple another component to the first component without having to create vias or use additional elements. 




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yokozuka (JP 2005/005629 A1) in view of Jeng (U.S 2014/0217610 A1), and further, in view of Cho (U.S 2013/0127025 A1). 
In regards to Claim 17, Yokozuka in view of Jeng disclose the method of claim 15.

However, Cho discloses: Wherein the disposing of the second board (Fig.1, #20) comprises disposing an electronic component (Fig.1, #1a) on the second surface of the first board (Fig.1, #10 which shows components disposed on both first and second surface, as such the office notes that with the combination of Yokozuka in view of Jeng and Cho, the second surface of the first board (as taught by Yokozuka) would be modified to further include a second component on the second surface (as taught by Cho) to increase the functionality of the component module).
	Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the second surface of the first board (as taught by Yokozuka) to further include a second component on the second surface (as taught by Cho) to increase the functionality of the component module. By allow components to be disposed on the second surface of the board, would utilize the space on the first board more efficiently for additional components and furthermore, increase the functionality of said module without increasing the size of said module (Cho, paragraph [0043]).  
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 19, no prior art fairly suggests or discloses “further comprising a first electronic component mounted on the first surface of the first board, and a second electronic component mounted on the second surface of the first board”, in conjunction with the remaining elements. 
In regards to Claim 20, no prior art fairly suggests or discloses “further comprising a first electronic component mounted on the first surface of the first board, and a second electronic component mounted on the second surface of the first board”, in conjunction with the remaining elements. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835